IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38664

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 414
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 28, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
WAYDE EUGENE EPHRAIM,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with minimum
       periods of confinement of twenty-five years, for two counts of lewd conduct with
       a minor under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Wayde Eugene Ephraim pled guilty to two counts of lewd conduct with a minor under
sixteen. Idaho Code § 18-1508. The district court sentenced Ephraim to concurrent unified
terms of life, with a minimum period of confinement of twenty-five years. Ephraim appeals,
requesting this Court to reduce the determinate portion of his sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ephraim’s judgment of conviction and sentences are affirmed.




                                                   2